               Case 2:17-cr-00081-RSL Document 42 Filed 03/01/21 Page 1 of 1




 1                                                               JUDGE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR17-081-RSL
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER GRANTING MOTION
                v.                                )   FOR TERMINATION OF
10                                                )
     THOMAS WEYER,                                )   SUPERVISED RELEASE
11                                                )
                     Defendant.                   )
12                                                )
13
14          This matter has come before the Court on Mr. Weyer’s motion to terminate his

15   remaining period of supervised release. The Court has reviewed the motion, records,

16   and files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).

17          IT IS NOW ORDERED that Weyer’s term of supervised release be terminated

18   pursuant to 18 U.S.C. § 3583(e).

19                       1st
            DATED this _______           M   h
                                         March
                               day of _____________________,
                                        ___________________, 2021.

20
                                             ______________________________________
                                             __________________________________
                                                    _
21                                           ROBERT S.S LASNIK
22                                           UNITED STATES DISTRICT JUDGE
     Submitted by:
23
     s/ Dennis Carroll
24   Assistant Federal Public Defender
25   Attorney for Thomas Weyer

26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER FOR TERMINATION                                         1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                           Seattle, Washington 98101
       (USA v. Weyer / CR17-081-RSL) - 1                                          (206) 553-1100
